                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                      CIVIL ACTION NO. 3:17-CV-131-RJC-DCK

 PRASSAS CAPITAL, LLC,                               )
                                                     )
                   Plaintiff,                        )
                                                     )
    v.                                               )    ORDER
                                                     )
 BLUE SPHERE CORPORATION,                            )
                                                     )
                   Defendant.                        )
                                                     )

         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice” (Document No. 95) filed by Benjamin S. Chesson, concerning James S. Rollins on May 10,

2019. Mr. James S. Rollins seeks to appear as counsel pro hac vice for Defendant Blue Sphere

Corporation.   Upon review and consideration of the motion, which was accompanied by

submission of the necessary fee and information, the Court will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice” (Document No. 95) is GRANTED. Mr. James S. Rollins is hereby

admitted pro hac vice to represent Defendant Blue Sphere Corporation.

         SO ORDERED.

                                  Signed: May 13, 2019
